Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/25/21. Claims 1-20 are pending in this application.
Information Disclosure Statement
The information Disclosure Statements filed on 02/11/20 (2), and 03/25/21 have been received and are being considered.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Kim (US20150132937A1).
Regarding claim 1, Kim is directed towards Channel Region processes and discloses a plurality of field effect transistors with different threshold voltages (see figs 5c-5e, para [0164], [0212]), comprising:
a channel region in a first subset (Channel region 21a); two or more channel regions in a second subset (see para [0202] disclosing SST transistors); a modified interfacial region on the two or more channel regions in the second subset (32-36, see para [0085]-[0087] disclosing depleting  diffusion of germanium); and a gate dielectric layer on the channel region in the first subset (see element 32).
It would have been obvious to make multiples of transistors, i.e. in a wafer scale manufacturing setting. As such configurations are available to one having ordinary skill in the art.

Regarding claim 3, Kim discloses the plurality of field effect transistors of claim 2, wherein the modified interfacial region has a depth of less than 1 nm (see para [0082] disclosing 3 angstroms).
Regarding claim 4, Kim discloses the plurality of field effect transistors of claim 2, wherein the modified interfacial region is silicon-germanium (SiGe) (see para [0085]-[0087] disclosing diffusion of Germanium, depleting Ge from SiGe).
Regarding claim 5, Kim discloses the plurality of field effect transistors of claim 2, further comprising a gate structure on the channel region in the first subset (see fig 140, and each of the two or more
channel regions in the second subset (see element 34), wherein the gate structures include the gate dielectric layer and a gate fill on the gate dielectric layer (fig 3, see also fig 14).
Regarding claim 6, Kim discloses the plurality of field effect transistors of claim 5, further comprising a high-K dielectric layer 2 between the gate dielectric layer and the gate fill (see fig 13-15).
Regarding claim 7, Kim discloses the plurality of field effect transistors of claim 6, wherein the gate dielectric layer is SiCh and the high-K dielectric layer is hafnium oxide (see para [0059] disclosing Hfo).
Regarding claim 8, Kim discloses the plurality of field effect transistors of claim 6, further comprising a work function layer 2 between the high-K dielectric layer and the gate fill (see figs 13-15).
Regarding claim 9, Kim discloses the plurality of field effect transistors of claim 6, wherein the gate dielectric layer has a thickness in the range of about 0.5 nm to about 1 nm (see0, and the high-K dielectric layer has a thickness in the range of about 1.5 nm to about 2.5 nm (see para [0081] disclosing 
 It would have been obvious to make multiples of transistors, i.e. in a wafer scale manufacturing setting. As such configurations are available to one having ordinary skill in the art.
Regarding claim 11, Kim discloses the plurality of field effect transistors of claim 10, wherein the modified interfacial region has a decreased interfacial trap concentration compared to a non-modified interfacial region(see para [0085]-[0087] disclosing diffusion of Germanium, depleting Ge from SiGe).
Regarding claim 12, Kim discloses the plurality of field effect transistors of claim 10, wherein the modified interfacial region has a depth of less than 1 nm(see para [0081] disclosing the ranges of device size). It would have been obvious to make multiples of transistors, i.e. in a wafer scale manufacturing setting. As such configurations are available to one having ordinary skill in the art.
Regarding claim 13, Kim discloses the plurality of field effect transistors of claim 10, wherein the gate dielectric layer is SiCh and the high-K dielectric layer is hafnium oxide (HfO). (see para [0059] disclosing Hfo).
Regarding claim 14, Kim discloses the plurality of field effect transistors of claim 10, further comprising a work function layer on the high-K dielectric layer (see paras [0044]-[0045] disclosing transistor configured layers having high-k and work function material).
Regarding claim 15, Kim discloses the plurality of field effect transistors of claim 10, wherein the gate dielectric layer has a thickness in the range of about 0.5 nm to about 1 nm, and the high-K dielectric layer has a thickness in the range of about 1.5 nm to about 2.5 nm. (see para [0081] disclosing the ranges of device size). It would have been obvious to make multiples of transistors, i.e. in a wafer scale manufacturing setting. As such configurations are available to one having ordinary skill in the art.
Regarding claim 16, Kim discloses a plurality of field effect transistors with different threshold voltages (see figs 14-15 disclosing multiple transistors), comprising: a channel region (see para [0052] 
Regarding claim 17, Kim discloses the plurality of field effect transistors of claim 16, further comprising a gate fill on the gate dielectric layer to form a gate structure on the channel region(see paras [0044]-[0045] disclosing transistor configured layers having high-k and work function material/gate fill).
Regarding claim 18, Kim discloses the plurality of field effect transistors of claim 17, further comprising a source/drain in a substrate on opposite sides of the gate structure (see para [0062] disclosing ).
Regarding claim 19, Kim discloses the plurality of field effect transistors of claim 18, further comprising a high-K dielectric layer between the gate dielectric layer and the gate fill of the gate structure (see paras [0044]-[0045] disclosing transistor configured layers having high-k and work function material).
Regarding claim 20, Kim discloses the plurality of field effect transistors of claim 19, wherein the gate dielectric layer is SiCh and the high-K dielectric layer is hafnium oxide (HfO). (see para [0059] disclosing Hfo).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813